8Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 09/15/2022 have been fully considered but they are not persuasive.
The applicant argues that none of the cited references teaches the limitation as presented in claim 1.  The examiner respectfully disagrees.  Choi et al. (figures 3-4) discloses a display panel as claimed including a hydrophobic surface (204a or 204b; see at least paragraph 0092) disposed on at least one of the first substrate and the second substrate, facing the display medium layer; a sealant-contacting surface (206a and 206b) disposed on the at least one of the first substrate and the second substrate, and being less hydrophobic than the hydrophobic surface, wherein the hydrophobic surface comprises an inner portion and an outer portion sandwiching the sealant-contacting surface.  Hashimoto et al. (figures 1-2) teaches wherein the inner portion is defined by the alignment layer and a conductive layer disposed on the at least one of the first substrate and the second substrate and defining the outer portion of the hydrophobic surface (3, 10, and 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment layer as taught by Hashimoto et al. in order to reduce the manufacturing costs and achieve a display device having a panel assembly which has a minimized non-display area in comparison with a display area.  The examiner merely relies on Anjo et al. (figures 1-2) for the teaching of wherein an orthographic projection of the outer portion on the first substrate does not overlap with an orthographic projection of the alignment layer on the first substrate (113).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment layer as taught by Anjo et al. in order to reduce the manufacturing costs and achieve a display device having a panel assembly which has a minimized non-display area in comparison with a display area. 
The applicant should note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2015/0146147) in view of Anjo et al. (US 2009/0268145); further in view of Hashimoto et al. (US 2005/0206829).
Regarding claim 1, Choi et al. (figures 3-4) discloses a display panel comprising: 
a first substrate (202a); 
a second substrate (202b) assembled with the first substrate; 
a display medium layer (212) disposed between the first substrate and the second substrate; 
a hydrophobic surface (204a or 204b; see at least paragraph 0092) disposed on at least one of the first substrate and the second substrate, facing the display medium layer; 
a sealant-contacting surface (206a and 206b) disposed on the at least one of the first substrate and the second substrate, and being less hydrophobic than the hydrophobic surface, wherein the hydrophobic surface comprises an inner portion and an outer portion sandwiching the sealant-contacting surface; and 
a sealant (portion of polymer 208 can act as sealant) disposed between the first substrate and the second substrate, and extending within the sealant-contacting surface.
Choi et al. further discloses an alignment layer (204a or 204b) disposed on the at least one of the first substrate and the second substrate and surrounded by the sealant.  However, Choi et al. is silent regarding wherein an orthographic projection of the outer portion on the first substrate does not overlap with an orthographic projection of the alignment layer on the first substrate and a conductive layer.  
Anjo et al. (figures 1-2) teaches wherein an orthographic projection of the outer portion on the first substrate does not overlap with an orthographic projection of the alignment layer on the first substrate (113).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment layer as taught by Anjo et al. in order to reduce the manufacturing costs and achieve a display device having a panel assembly which has a minimized non-display area in comparison with a display area. 
Hashimoto et al. (figures 1-2) teaches wherein the inner portion is defined by the alignment layer and a conductive layer disposed on the at least one of the first substrate and the second substrate and defining the outer portion of the hydrophobic surface (3, 10, and 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment layer as taught by Hashimoto et al. in order to reduce the manufacturing costs and achieve a display device having a panel assembly which has a minimized non-display area in comparison with a display area. 
Regarding claim 5, Choi et al. (figures 3-4) discloses wherein the alignment layer extends to be in contact with the sealant, and the alignment layer is subjected to a hydrophobic treatment to form the inner portion of the hydrophobic surface.
Regarding claim 7, Choi et al. (figures 3-4) discloses wherein the alignment layer further extends to overlap the sealant.
Claims 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Anjo et al. and Hashimoto et al.; further in view of Yun et al. (US 2009/0021681).
Regarding claim 6, Choi et al. as modified by Anjo et al. and Hashimoto et al. teaches the limitations as shown in the rejection of claim 5 above.  However, Choi et al. as modified by Anjo et al. and Hashimoto et al. is silent regarding wherein the alignment layer is made of an inorganic alignment material.  Yun et al. (figure 1) teaches wherein the alignment layer is made of an inorganic alignment material (C or T; see at least paragraph 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment layer as taught by Yun et al. in order to reduce the manufacturing costs and achieve a display device having a panel assembly which has a minimized non-display area in comparison with a display area. 
Regarding claim 8, Choi et al. as modified by Anjo et al., Hashimoto et al., and Yun et al. teaches an inorganic layer disposed between the sealant and the alignment layer, wherein a surface of the inorganic layer forms the sealant-contacting surface (see at least paragraph 0076).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
	
	-